May 4, 2012 Securities and Exchange Commission Division of Investment Management 450 Fifth Street, N.W. Washington, DC20549 Re:Filing Pursuant to Rule 17g-1(g)(1) Dear Sir or Madam: In accordance with Rule 17g-1 of the Investment Company Act of 1940, as amended (the "Rule"), enclosed, on behalf of Advent Claymore Convertible Securities and Income Fund, Advent/Claymore Enhanced Growth & Income Fund and Advent Claymore Convertible Securities and Income Fund II (each, a “Fund” and collectively, the "Funds"), are the following items: 1. A copy of the Joint Fidelity Bond of the Funds; and 2. A copy of the resolutions of the Board of Trustees of each Fund, adopted by a majority of the members of the Board of each Fund who are not "interested persons", approving the form and the amount of the bond. 3. A copy of the Joint Insured Bond Agreement among the Funds. The period for which the premium for the required bond has been paid is from April 30, 2012 to April 30, 2013. Had Advent Claymore Convertible Securities and Income Fund not been named as an insured under a joint insured bond, the single insured bond which Advent Claymore Convertible Securities and Income Fund would have provided and maintained would have been in an amount of $900,000. Had Advent/Claymore Enhanced Growth & Income Fund not been named as an insured under a joint insured bond, the single insured bond which Advent/Claymore Enhanced Growth & Income Fund would have provided and maintained would have been in an amount of $600,000. Had Advent Claymore Convertible Securities and Income Fund II not been named as an insured under a joint insured bond, the single insured bond which Advent Claymore Convertible Securities and Income Fund II would have provided and maintained would have been in an amount of $750,000. If you have any questions regarding this matter, please contact the undersigned directly at (212) 482-7390. Sincerely, /s/ Robert Schwartz Robert Schwartz Secretary of the Funds RESOLVED, that the Board of Trustees of the Funds has determined that the participation by the Funds in the joint fidelity bond and the joint insured bond agreement is in the best interests of the Funds; and further RESOLVED, that the proposed premiums for the joint fidelity bond and the joint insured bond agreement to be allocated to each of AVK, LCM and AGC are fair and reasonable to each of AVK, LCM and AGC; and further RESOLVED, that the Board of Trustees, including a majority of the independent Trustees, hereby approves the joint fidelity bond and the joint insured bond agreement. ND044Rev. 1-08
